Citation Nr: 0307264	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for right wrist 
impairment.

(The issues of entitlement to service connection for right 
wrist impairment and entitlement to a rating in excess of 30 
percent for right shoulder impingement, both claims based on 
de novo review, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Albuquerque, 
New Mexico, which declined to reopen a claim of entitlement 
to service connection for right wrist impairment, and denied 
a rating in excess of 30 percent for the service-connected 
right shoulder disability.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for right wrist 
impairment, and entitlement to a rating in excess of 30 
percent for right shoulder impingement, both issues based on 
de novo review pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
those issues.


FINDINGS OF FACT

1.  An unappealed RO rating decision in June 1995 denied 
service connection for right wrist impairment. 

2.  Evidence received since the June 1995 decision bears 
directly and substantially on the claim at hand, and is so 
significant that it must be considered to fairly determine 
the merits of the claim.

CONCLUSION OF LAW

Evidence submitted since the June 1995 RO decision is new and 
material, and the claim of service connection for right wrist 
impairment may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA 
eliminated the concept of a well-grounded claim, and 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision dated in April 2001 and the statement of the 
case (SOC) dated in May 2002, the RO provided the veteran 
with the applicable law and regulations and gave adequate 
notice as to the evidence needed to substantiate his claims.  
In addition, a February 2001 letter from the RO and the May 
2002 SOC explained the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of the 
parties to secure evidence.  Thus, the Board is satisfied 
that the RO has duty provided all notice as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It is noted that regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new and 
material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A, which states that nothing in section 
5103A precludes VA from providing such other assistance as 
the Secretary considers appropriate.  However, these changes 
are applicable only to claims to reopen filed on or after 
August 29, 2001.  See Fed. Reg. at 45,620.  In this case, the 
veteran's application to reopen the claim of service 
connection for right wrist impairment was filed prior to 
August 29, 2001, and as such, these changes are not 
applicable in the present case.  

In any event, the Board notes that the RO has extended 
significant efforts to assist the veteran with his claims.  
Thus, in this regard, the Board finds that the duty to assist 
the veteran with the development of his claims has been 
satisfied.  

Background

By an unappealed decision in June 1995, the RO, in pertinent 
part, denied service connection for right wrist impairment on 
the basis that that the evidence did not show a right wrist 
disorder that was incurred in or aggravated by service.  The 
June 1995 RO decision is the last final decision of record on 
the claim of service connection for right wrist impairment.  

Evidence of record in June 1995 included service medical 
records.  On a November 1967 report of examination on the 
veteran's entry onto active duty, it was noted that he had a 
prominent knob on the right distal ulna.  The service 
examiner reported that the knob was congenital in nature.  
Ranges of motion of the right wrist were good and the right 
wrist condition was not considered disabling.  An October 
1968 clinical record indicates treatment the veteran received 
after he fell on his right forearm.  He complained at that 
time of pain and tenderness on his right forearm, elbow, and 
wrist.  The remainder of the service medical records, 
including an October 1969 report of examination on the 
veteran's separation from service, are negative for treatment 
or diagnosis of a right wrist condition.  

Postservice medical evidence includes a report of VA 
examination in August 1971, which is negative for a right 
wrist disorder.  Private medical records dated from September 
1977 to November 1994 indicate treatment for numerous medical 
problems, including complaints by the veteran of continued 
and worsening right wrist pain.  A December 1993 report shows 
an assessment of right distal radioulnar dislocation, chronic 
with generalized degenerative changes, and the diagnosis was 
chronic distal ulnar subluxation of both wrists.  A March 
1994 private medical record includes diagnosis of right wrist 
chronic dislocation due to a large bony abnormality.  On a 
May 1994 examination by a private physician, it was noted 
that the veteran had a "dislocation of the distal ulnar 
joint on both the right and left wrists, with the right being 
somewhat worse than the left."  

VA outpatient records include an August 1994 report that 
shows diagnosis of chronic, recurrent right distal/radial 
ulnar joint degenerative joint disease.  The record indicates 
that surgery had been scheduled for repair of the right wrist 
disorder, but the surgery was canceled at the veteran's 
request.  

As noted, the RO denied service connection for right wrist 
impairment in June 1995, holding that although the service 
medical records indicate an isolated incident of right wrist 
pain and tenderness, the records were otherwise negative for 
a chronic right wrist disorder that was incurred in or 
aggravated by service.  

Evidence received subsequent to the June 1995 decision is as 
follows:  

?	Copies of the service medical records, and copies of 
medical records from VA health care facilities and from 
private physicians, that were previously associated with 
the claims file.  

?	VA outpatient reports dated from August 1996 to January 
2002, revealing treatment the veteran received for 
numerous medical conditions.  The outpatient records 
indicate that the veteran has a history of right wrist 
pain.  VA X-ray studies in August 1994 revealed 
"significant degenerative changes on the distal ulna," 
including radial ulnar separation and broadening of the 
distal ulna, which was causing a deformity of the 
overlying soft tissues.  The impression was "post-
traumatic changes as described."  

?	A report of VA examination in March 1999 shows diagnosis 
of subluxation of the distal ulna, bilaterally, and 
likely congenital.  X-ray studies done in conjunction 
with the examination showed that there was normal bony 
alignment in the right hand and wrist, with no evident 
fracture lines or fragments.  No joint abnormalities 
were identified, and no soft tissue lesions were seen.  
The examiner in March 1999 expressed an etiological 
opinion on the relation between the veteran's right 
shoulder disorder and service, but no such opinion was 
expressed concerning the right wrist disorder and 
service.  

?	Private medical records dated from June 1995 to July 
2002 reveal further treatment the veteran received for 
numerous medical problems.  In an August 2000 report, a 
private physician expressed:

In reviewing his record he has a [right] 
shoulder injury [and] surgical repair 
from 1967, [and] a [right] wrist trauma 
[and] dislocation then too.  He does 
continue to have pain and marked 
limitation of use of both [right] 
shoulder [and right] wrist.  It is 
probably worsening, and it affects his 
daily life to lift or turn using the 
[right] shoulder or [right] wrist.  

The private physician further noted that the right wrist 
"show obvious deformity and pain" on the ranges of 
motion.  

?	VA X-ray studies in September 2000 revealed moderate 
hypertrophic reactive features on the right distal ulna, 
and the ulnar styloid was not present, which the 
examiner expressed was "presumably a post-traumatic 
finding."  Mild degenerative changes on the radial 
carpal side were also demonstrated.  

?	A November 2000 VA examination report shows the 
veteran's complaints of continuous right wrist pain.  
The physician reviewed the service medical records and 
noted the October 1968 right forearm injury and 
resultant right wrist pain.  X-rays were not taken, and 
the diagnosis was osteoarthritis of both wrists with 
pain and limited range of motion.  The examiner opined 
that "it is impossible to say whether the current right 
wrist disability is related to the service connected 
injury in 1968."  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
right wrist impairment was last denied in June 1995.  The 
veteran was properly notified of that decision and of his 
appellate rights.  He did not appeal it.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).

The Board finds that evidence added to the record since the 
June 1995 RO decision was not previously of record, is 
relevant, and is so significant that it must be considered to 
decide fairly the merits of the claim of service connection 
for right wrist impairment.  The claim had been denied 
previously based on a finding that the evidence did not show 
a right wrist disorder that was incurred in or aggravated by 
service.  Now the record shows that the veteran has a 
history, along with diagnosis, of right wrist pain and 
impairment, and medical evidence reveals that current 
diagnoses and evidence of degenerative changes in the right 
wrist are based on "post-traumatic changes."  Since the 
veteran complained of a right wrist injury in service, and 
since there is a possibility that a current right wrist 
disorder may be related to an in-service right wrist injury, 
the evidence directly addresses the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board will undertake additional 
development of this claim on a de novo basis under the VCAA 
in conjunction with the claim seeking an increased evaluation 
for the service connected right shoulder disorder.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right wrist 
impairment is reopened.  To that extent, the appeal is 
granted.


	                        
____________________________________________
	JOHN J. CROWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

